Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Drawings
Figures 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Objections
Claim 10 is  objected to because of the following informalities:  symbol “, 652)” should be deleted in line 4.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isak et al (EP 3083203A11; hereinafter Isak – full English translation provided here by the examiner).

As per claim 1, Isak discloses a computer-aided method for providing control data to an additive manufacturing device for manufacturing a three-dimensional object, wherein the object is manufactured by means of the additive manufacturing device by applying a building material layer by layer and by solidifying the building material by supplying radiation energy to locations in each layer corresponding to the cross-section of the object in that layer by scanning those locations with at least one beam bundle according to a set of energy introduction parameter values along a number of solidification paths [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; forming a three-dimensional article where the energy and scan peed of the energy beam is adjusted depending on the length], the method for providing control data comprising: 

a first step of accessing computer-based model data of at least a portion of the object to be manufactured [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; providing a model of the three-dimensional article], 

a second step of generating at least one data model of a region of a building material layer to be selectively solidified for manufacturing said at least one object portion [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; “… where the energy beam is fusing the selected location with scan lines in a first direction, …”], 

wherein the data model specifies solidification of the building material by moving at least one beam bundle along at least one solidification path, wherein a set of energy introduction parameter values is specified for the end point of the at least one solidification path, said set of energy introduction parameter values causing a reference value for the radiation power per unit area in the radiation impact area of the beam bundle on the building material which is lower than the reference value for the radiation power per unit area at other locations of the solidification path [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; setting an energy per time unit for the energy beam; different beam parameters may be used], and 

a third step in which control data corresponding to the at least one data model generated in the second step are provided for generating a control data set for the additive manufacturing device [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0028-0030, 0043, 0048-0049, 0058-0061; instructions for how to control the beam source 306 for each layer and obviously generating a control data set for the additive manufacturing device; control unit 308].


As per claim 12, Isak discloses device for providing control data for an additive manufacturing device for manufacturing a three-dimensional object, wherein the object is manufactured by means of the additive manufacturing device by applying a building material layer by layer and by solidifying the building material by supplying radiation energy to locations in each layer corresponding to the cross-section of the object in that layer by scanning those locations with at least one beam bundle according to a set of energy introduction parameter values along a number of solidification paths [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; forming a three-dimensional article where the energy and scan peed of the energy beam is adjusted depending on the length], wherein the device for providing control data comprises: 

a data access unit adapted to access computer-based model data of at least a portion of the object to be manufactured [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; providing a model of the three-dimensional article], 

a data model generation unit adapted to generate at least one data model of a region of a building material layer to be selectively solidified for manufacturing the at least one object portion, wherein solidification of the building material by moving at least one beam bundle along at least one solidification path is specified in the data model [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; “… where the energy beam is fusing the selected location with scan lines in a first direction, …”], 

wherein, when directing the at least one beam bundle onto the end point of the at least one solidification path, a set of energy introduction parameter values is specified which generates a reference value for the radiation power per unit area in the radiation impact area of the beam bundle on the building material which is lower than the reference value for the radiation power per unit area at other locations of the solidification path [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; setting an energy per time unit for the energy beam; different beam parameters may be used], and 7 

65831315v.1a control data providing unit adapted to provide control data corresponding to the at least one data model generated by the data model generating unit for generating a control data set for the additive manufacturing apparatus [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0028-0030, 0043, 0048-0049, 0058-0061; instructions for how to control the beam source 306 for each layer and obviously generating a control data set for the additive manufacturing device; control unit 308].


As per claim 13, Isak discloses device for computer-aided control of a plurality of energy introduction devices of an additive manufacturing apparatus for manufacturing a three- dimensional object by means thereof, wherein the object is manufactured by means of the additive manufacturing apparatus by applying a building material layer by layer and by solidifying the building material by supplying radiation energy to locations in each layer corresponding to the cross-section of the object in that layer by scanning those locations with at least one beam bundle according to a set of energy introduction parameters along a number of solidification paths [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; forming a three-dimensional article where the energy and scan peed of the energy beam is adjusted depending on the length], 

wherein the device is adapted to solidify the building material by moving at least one beam bundle along at least one solidification path so that a set of energy introduction parameter values is specified for the end point of the at least one solidification path, which generates a reference value for the radiation power per unit area in the radiation impact area of the beam bundle on the building material which is lower than the reference value for the radiation power per unit area at other locations of the solidification path [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0049, 0058-0060; setting an energy per time unit for the energy beam; different beam parameters may be used].
As per claim 2, Isak discloses wherein the reference value for the radiation power per unit area in the radiation impact area on the building material at the end point of a solidification path[para 0015-0016, 0048-0052; achieving a desired energy density].

As per claim 3, Isak discloses wherein the energy introduction parameter values in the radiation impact area at the end point of a solidification path are determined in such a way that a heat conduction welding process takes place when the radiation acts on the building material, wherein a deep penetration welding process takes place at at least one other location of the solidification path when the radiation acts on the building material [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; inherent to selective laser fusion].

As per claim 4, Isak discloses in which the energy introduction parameter values in the radiation impact area within a section of the solidification path adjacent to the end point are determined in such a way that a heat conduction welding process takes place when the radiation is applied to the building material, wherein a maximum extension of the section corresponds to at most twenty times the maximum extension of the radiation impact area [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; inherent to selective laser fusion].

As per claim 5, Isak discloses wherein for the end point and/or a section of the at least one solidification path adjoining the end point, a greater or equal maximum extension of the radiation impact area perpendicular to the direction of movement of the beam bundle than at the other locations of the solidification path is specified and/or a different distribution of radiation intensity per unit area within the radiation impact area [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; achieving a desired energy density].

As per claim 6, Isak discloses wherein at the end point and/or within a section of the at least one solidification path adjacent to the end point the beam bundle performs a periodic or irregular movement in the working plane having an amplitude which is less than five times a maximum extension of the radiation impact area in the working plane [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; clearly a routineer in the art would select a corresponding process parameters dependent on the circumstances in which the process is carried out].

As per claim 7, Isak discloses wherein the energy introduction parameter values of the beam bundle are specified for a period immediately after the beam is directed to the end point of the solidification path, so that a reference value for the radiation power per unit area in the radiation impact area of the beam bundle on the building material is less than or equal to 50% of the reference value for the radiation power per unit area at the end point [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; clearly a routineer in the art would select a corresponding process parameters dependent on the circumstances in which the process is carried out].

As per claim 8, Isak discloses wherein the energy introduction parameter values are specified in such a way that within the section of the solidification path adjacent to the end point the reference value for the radiation power per unit area decreases in the radiation impact area of the beam bundle [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; clearly a routineer in the art would select a corresponding process parameters dependent on the circumstances in which the process is carried out].

As per claim 9, Isak discloses wherein the beam bundle is directed onto the solidification path so that the speed of movement of the radiation impact area of the beam bundle in the working plane within a section adjacent to an initial point of the solidification path increases by at least 10% and/or decreases within the section of the solidification path adjacent to the end point by at least 20% [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; clearly a routineer in the art would select a corresponding process parameters dependent on the circumstances in which the process is carried out].

As per claim 10, Isak discloses wherein the speed of movement of the radiation impact area of the beam bundle in the working plane within a section of the solidification path adjacent to a starting point and/or within the section adjacent to the end point of the solidification path is varied together with the reference value for the radiation power per unit area in the radiation impact area in such a way that at least at one location the percentage change 6 65831315v.1in the reference value for the radiation power per unit area per unit time is greater than the percentage change in the speed of the movement per unit time [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; clearly a routineer in the art would select a corresponding process parameters dependent on the circumstances in which the process is carried out].

As per claim 11, Isak discloses additive manufacturing method for the manufacturing of a three- dimensional object, wherein the object is manufactured by means of an additive manufacturing device by applying a building material layer by layer and by solidifying the building material by supplying radiation energy to locations in each layer corresponding to the cross-section of the object in that layer by scanning said locations with at least one beam bundle according to a set of energy introduction parameter values along a number of solidification paths, wherein the flow of the additive manufacturing process is controlled by a control data set generated using a method according to claim 1 [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060; clearly a routineer in the art would select a corresponding process parameters dependent on the circumstances in which the process is carried out].

As per claim 14, Isak discloses additive manufacturing device for manufacturing a three- dimensional object, in which additive manufacturing device the object is manufactured by applying a building material layer by layer and by solidifying the building material by supplying radiation energy to locations in each layer corresponding to the cross-section of the object in that layer by scanning those locations with at least one beam bundle according to a set of energy introduction parameters along a number of solidification paths, the additive manufacturing device comprising a layer application device adapted to apply a layer of building material to an already existing building material layer, an energy introduction device adapted to supply radiation energy to locations corresponding to the cross-section of the object in a layer by scanning said locations with at least 8 65831315v.1one beam bundle according to a set of energy introduction parameter values along a number of solidification paths, wherein the additive manufacturing device comprises a device according to claim 13 and/or is connected to a device according to claim 13 in terms of signal technology [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060].

As per claim 15, Isak discloses Computer program, comprising program code means for executing all the steps of a method according to claim 1 when the computer program is executed by means of a data processor [para 0003, 0005, 0009, 0011, 0014-0016, 0019, 0043, 0048-0052, 0058-0060, 0069-0070]. 


Short summary of the prior art cited by the examiner in PTO-892 form but not used in rejection above.
A. US-5691535 discloses ganged laser scanning system which corrects beam alignment along a bow-tie path.
B. US-20160167131 discloses manufacturing a three-dimensional object by a layer-wise additive manufacturing method on basis of a modified three-dimensional CAD model.
C. US-20160279872 discloses a method for a layer-wise construction of a three-dimensional object from a building material in powder form by means of a sequential solidification of layers of the building material in powder form at those positions of a layer that correspond to the cross-section of the object.
D. US-20200023578 discloses a method for providing control data for a generative layer construction device has a first step of accessing a data record which, at least for a partial region of an object cross section, specifies in which temporal sequence an energy beam bundle is to be moved in scanning lines over the places of this partial region to scan the buildup material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.